Citation Nr: 0929107	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-09 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back injury.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a neck injury.

4.  Entitlement to a compensable disability rating for 
residuals of stress fracture, left fibula.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1959 to February 
1960

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his or her claim, whether or not 
the records are in Federal custody.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the United States Court of Appeals for Veterans 
Claims (Court) held that VA has constructive notice of VA-
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body. 

In a VA Form 21-4142 received in June 2001, the Veteran 
indicated that medical records dated from 1982 to 1995 from 
the VA Medical Center (VAMC) in Walla Walla, Washington, were 
pertinent to his claims.  A January 2005 VA Form 21-4142 
submitted by the Veteran indicated that these medical records 
were pertinent to his claims of service connection for his 
cervical and lumbar spine disabilities.  However, in a 
statement received in February 2005, the Veteran indicated 
that he was imprisoned from 1978 to 1990 and from 1995 to the 
present.

The record reflects that, in November 2002, the RO sought 
treatment records from the VAMC in Walla Walla, Washington 
since "1999."  The RO received a response that the Veteran 
had "no treatment since 6-27-94 & this is xrays only."  The 
RO did not obtain the X-ray results.  Accordingly, the Board 
must remand this case to obtain all clinical records and X-
ray reports at the Walla Walla VAMC for the approximate time 
period from 1990 to 1995.

The Veteran is seeking a compensable rating for service-
connected residuals of a stress fracture of the left fibula.  
In support of his claim, he has submitted a number of 
statements reporting that he was examined at the correctional 
facility in which he is currently incarcerated and that X-
rays were taken at that time.  In February 2003, a VA 
examiner indicated review of the Veteran's penitentiary 
health record.  That record, however, is not associated with 
the claims folder.  A remand is also required so that these 
records can also be obtained and evaluated.  

The Board next notes that the Veteran initially filed a claim 
seeking service connection for PTSD due to personal assault.  
In various arguments during the course of his appeal, the 
Veteran related various symptoms such as manic depression and 
sleep difficulties as being attributable to the alleged 
personal assault in service.  In a statement received in July 
2009, the Veteran again referenced a diagnosis of manic 
depression which he related to his military service.  

The Board is cognizant of the recent decision by the Court in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) that found that 
the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, the reported symptoms, 
and the other information of record.  

Notably, the Clemons Court involved a situation where 
multiple diagnoses for a psychiatric disorder existed, where 
one of the underlying symptoms of these diagnoses was noted 
in service, and where no prior final VA decision had been 
made on any diagnosis.  In this context, the Court 
essentially held that the appellant (given his lay 
perspective) was reasonably requesting benefits for symptoms 
of a mental condition which should be broadly construed and 
adjudicated, however the condition was diagnosed.

In light of the Veteran's allegations and the decision in 
Clemons, the Board finds that the Veteran is also pursuing a 
claim of service connection for an acquired psychiatric 
disorder.  The issue listed on the title page has been 
rephrased accordingly.

Finally, the Board further notes that, in January 2008, the 
Court issued a decision regarding notice for increased rating 
claims in general.  In Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the Court held that notice complying with section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate an increased rating claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  

Further, if the Diagnostic Code (DC) under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.

The Veterans Benefits Administration (VBA) has issued 
guidance regarding the notification procedures resulting from 
the Court's decision in Vazquez-Flores.  See VBA Fast Letter 
08-16 (June 2, 2008).  In pertinent part, VBA determined 
that, in an increased rating claim, a claimant must be 
provided the relevant DC rating criteria under which the 
disability at issue is currently rated.

In September 2008, the RO provided the Veteran a letter 
pursuant to Vazquez-Flores which provided him notice of DC 
5262 only.  On remand, the Veteran should be provided notice 
of DC's 5256 through 5263, which are potentially alternative 
DC's for evaluating disabilities of the knee and leg.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran corrective notice on 
his increased rating claim for residuals of 
stress fracture, left fibula, consistent with 
the holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) and the guidance set 
forth in VBA Fast Letter 08-16.  In 
particular, the Veteran should be advised as 
follows:

a)  to submit medical or lay evidence 
demonstrating a worsening or increase 
in severity of his residuals of stress 
fracture, left fibula, and the effect 
that worsening has on his employment 
and daily life; and

b) notice of the schedular criteria for 
evaluating knee and leg disability 
under DC's 5256-63.

2.  Contact the Walla Walla VAMC and 
request all clinical records and X-ray 
reports pertaining to the Veteran for the 
approximate time period from 1990 to 1995.  
If no records are found, this should be 
noted in the folder.  

3.  Contact the Oregon State 
Penitentiary/Department of Corrections and 
request any treatment records they have 
pertaining to the Veteran.  Any records 
obtained should be associated with the 
claims folder.  If no records are found, 
this should be noted in the folder.  

4.  Thereafter, readjudicate the claims.  
If any claim remains denied, the RO should 
issue a supplemental statement of the case 
and afford the Veteran and his 
representative, if any, an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

